This was a case holding that a demand of the maker of a promissory note, specifying no place of payment, and notice to the endorser, was necessary to charge the endorser, where the maker and endorser resided out of the United States at the time of the making and maturing of the note, such residence being well known to the payee and holder.
Also, that an endorser of a note for the purpose of security, and enabling the maker to get further time of the payee, could not be held as joint maker or guarantor. (Reported, 1 Comstock, 321.)